DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12, 14-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto et al. (US Publication 2006/0139417; hereinafter Iwamoto) in view of Koehler (US Publication 2001/0011512 A1).
With regards to claim 1, Iwamoto teaches an inking system (FIG. 1) for a rotary printing unit, the rotary printing unit comprising a nip area between an inking cylinder (21) and an etched cylinder (22), the nip area being arranged to retain ink (FIG. 1), the inking system comprising:
	a pipe (30) comprising an ink outlet configured to pour ink to the nip area by pouring the ink on top of the inking cylinder ([0026]; FIG. 1);
a supply device (including 10) configured to supply the pipe with the ink ([0027]; FIG. 1);
a sensor (40) configured to measure a level of the ink in the nip area ([0026, 0033]);
a control system (including 70) functionally connected to the supply device (10) and to the sensor, control system being configured to maintain a desired level of ink ([0033-0034]).
However, Iwamoto is silent regarding the inking system comprising: a carriage configured to carry the ink outlet and the sensor back and forth along a length of the nip area; and the control system being configured to maintain a desired level of ink along the length of the nip area.
Koehler teaches an inking system comprising: a carriage (including 30) configured to carry the ink outlet (40) and the sensor (28) back and forth along a length of the ink fountain ([0037-0040]); and the control system (62) being configured to maintain a desired level of ink along the length of the ink fountain ([0043]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the carriage as taught by Koehler for attaching the ink supply means and sensor as taught by Iwamoto to provide a predetermined amount of ink when detecting a low spot ([0038]; Koehler).  
With regards to claim 2, Iwamoto, as combined with Koehler, teaches the inking system according to claim 1, wherein the carriage (including 32; Koehler) comprises a releasable mount (42; FIG. 4; Koehler) for connecting and disconnecting the pipe from the carriage ([0038]; it is noted that any components are capable of being connecting and disconnecting from other features; Koehler).
With regards to claim 3, Iwamoto, as combined with Koehler, teaches the inking system according to claim 1, wherein there is no return channel from the nip area back to the supply device suitable for transporting ink from the nip area to the supply device (see FIG. 1 of Iwamoto, no return line is shown).
With regards to claim 5, Iwamoto, as combined with Koehler, teaches (citations to Iwamoto) the inking system according to claim 1, wherein the inking cylinder (21) and the etched cylinder (22) are arranged so that an axis between the inking cylinder and the etched cylinder is tilted toward the ink outlet (see FIG. 1, the ink outlet is tilted toward the left following the curvature of 21).
With regards to claim 6, Iwamoto, as combined with Koehler, teaches (citations to Iwamoto)  the inking system according to claim 1, wherein the sensor (40) extends away from the carriage in a first direction to face toward the nip area (40 of FIG. 1 of Iwamoto mounted on the carriage of Koehler facing the nip of rollers 21, 22 of Iwamoto), and the pipe (30; Iwamoto) extends from the carriage (including 30; Koehler) in a second direction to face the inking cylinder (30 extends toward 21; Iwamoto).
With regards to claim 7, Iwamoto, as combined with Koehler, teaches (citations to Iwamoto) the inking system according to claim 1, wherein the ink outlet (at the tip of 30) is arranged above the inking cylinder (21) such that the ink is dispensed to the inking cylinder outside of the nip area (see FIG. 1; the ink is applied above roller 22 instead of directly at the nip).
With regards to claim 8, Iwamoto, as combined with Koehler, teaches (citations to Iwamoto) the inking system according to claim 1, for the rotary printing unit having an inline quality control system ([0037], by checking the amount of ink in the ink container), wherein the supply device is suitable for adjusting the ink characteristics (by supplying ink having different viscosity from different ink bottles).
With regards to claim 9, Iwamoto, as currently combined with Koehler, teaches the inking system according to claim 1.  However, Iwamoto, as currently combined with Koehler,  is silent regarding wherein the supply device comprises an ink chamber connected to a pressure pump for delivering pressurized gas to the ink chamber, and the pressure pump is controllable electronically to adjust a pressure value of a gas output by the pressure pump for dosing a flow of ink coming out of the ink chamber.
Koehler further teaches the supply device comprises an ink chamber (46) connected to a pressure pump (128) for delivering pressurized gas to the ink chamber (via 138; [0054]), and the pressure pump is controllable electronically to adjust a pressure value of a gas output by the pressure pump for dosing a flow of ink coming out of the ink chamber ([0056]; FIG. 8-10).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further combine the pressure pump and its control as taught by Koehler to provide pressure to the ink chamber as taught by Iwamoto to supply ink in a controlled manner ([0056]; Koehler) as originally intended.
With regards to claim 10, Iwamoto, as combined with Koehler, teaches a rotary printing unit comprising the inking cylinder (21); and etched cylinder (22); the nip area between the inking cylinder and the etched cylinder, and the inking system according to claim 1, wherein the nip area is arranged to retain ink (see FIG. 1).
However, Iwamoto, as combined with Koehler, is silent regarding the inking cylinder is configured to rotate in a direction that brings ink toward the nip area, and the etched cylinder is configured to rotate in a same direction than the inking cylinder.
It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")  In this particular case, there is a finite number of rotations between rollers 21 and 22 (i.e. clockwise/counter clockwise for both rollers 21/22, clockwise for 21 and counter clockwise for 22 or vice versa).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to operate the inking cylinder and etched cylinder as taught by Iwamoto, as combined with Koehler, including the directions as claimed with reasonable expectation of inking the printing drum as originally intended.
With regards to claim 11, Iwamoto teaches a method for inking a rotary printing unit, comprising 
providing ink to the nip area (via 30) through the ink outlet by pouring ink on top of an inking cylinder (21) using a flow of ink ([0026]; FIG. 1);
measuring a local ink level (using 40) in the nip area ([0026, 0033]);
whenever the local ink level is below a first boundary value (lower dashed line; FIG. 3), increasing the flow of ink to increase the local ink level ([0034]; FIG. 3); and
whenever the local ink level is above a second boundary value (upper dashed line; FIG. 3), decreasing the flow of ink to decrease the local ink level in the nip area ([0034]; FIG. 3), 
wherein the second boundary value is larger or equal to the first boundary value ([0034], see FIG. 3).
However, Iwamoto is silent regarding a method comprising: translating an ink outlet back and forth along a nip area containing ink used for printing; and  measuring a local ink level in the nip area with a sensor that translates along with the ink outlet.
Koehler teaches a method for an inking system comprising: translating an ink outlet back and forth along a nip area (via 30) containing ink used for printing ([0037-0040]); and  measuring a local ink level in the nip area with a sensor that translates along with the ink outlet ([0037-0040, 0043]). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to attach the ink supply means  and sensor as taught by Iwamoto to the carriage 930 as taught by Koehler to a predetermined amount of ink when detecting a low spot ([0038]; Koehler).  
With regards to claim 12, Iwamoto, as combined with Koehler, teaches (citations to Iwamoto) the method according to claim 11, wherein the inking cylinder (21) and the etched cylinder (22) are arranged so that an axis between the inking cylinder and the etched cylinder is tilted toward the ink outlet (see FIG. 1, the ink outlet is tilted toward the left following the curvature of 21).
With regards to claims 14 and 19, Iwamoto, as combined with Koehler, teaches the inking system of claim 1 and the method of claim 11, respectively, wherein: the nip area includes a plurality of locations that are adjacent along the length of the nip area (nip area along the length of 21 and 22 of Iwamoto), the plurality of locations including a first location (one nip location along 21 and 22 of Iwamoto) and a second location (another nip location of 21 and 22 of Iwamoto; FIG. 1); the sensor (28; FIG. 1) configured to measure the level of the ink separately at the first location and at the second location; and the control system is configured to maintain the desired level of ink in the first location and the second location ([0038]).
With regards to claim 15, Iwamoto, as combined with Koehler, teaches the inking system of claim 14, wherein: the sensor is configured to measure the level of the ink separately at each of the plurality of locations; and the control system is configured to maintain the desired level of ink in every location among the plurality of locations ([0038]; Koehler).
With regards to claim 20, Iwamoto teaches a method for inking a rotary printing unit, comprising: 
providing an ink outlet (30) above a nip area provided between two rollers (21, 22; [0026]; FIG. 1); 
providing a sensor (40) above the nip area to measure a local ink level of the nip area ([0026, 0033]); and 
adjusting a flow of ink through the ink outlet based on the measured local ink level ([0033-0034]).
However, Iwamoto is silent regarding translating an ink outlet and translating a sensor.
Koehler teaches an inking system comprising: a carriage (including 30) configured to carry the ink outlet (40) and the sensor (28) back and forth along a length of the ink fountain ([0037-0040]); and the control system (62) being configured to maintain a desired level of ink along the length of the ink fountain ([0043]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the carriage as taught by Koehler for attaching the ink supply means and sensor as taught by Iwamoto to provide a predetermined amount of ink when detecting a low spot along the length of the ink fountain ([0038]; Koehler).  


Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto et al. (US Publication 2006/0139417; hereinafter Iwamoto) in view of Koehler (US Publication 2001/0011512 A1), and further in view of Yokoyama et al. (JP 2008273100 A; hereinafter Yokoyama).
With regards to claims 4 and 13, Iwamoto, as combined with Koehler, teaches the inking system according to claim 1 and the method according to claim 11, respectively, wherein the sensor is configured to measure a distance from the sensor to the nip area ([0026]; i.e. in the case where there is no ink in the nip area, the sensor measure a distance from the sensor to the nip; Iwamoto).  
However, Iwamoto, as combined with Koehler, is silent regarding wherein the sensor is a laser sensor.
Yokoyama teaches an ink amount detection sensor wherein the sensor is a laser sensor ([0008]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace one known type of ink sensor as taught by Iwamoto, as combined with Koehler, with another known type of ink sensor as taught by Yokoyama with reasonable expectation of detecting the ink amount as originally intended.  

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto et al. (US Publication 2006/0139417; hereinafter Iwamoto) in view of Koehler (US Publication 2001/0011512 A1), and further in view of Braun et al. (US Patent 10,159,985 B2; hereinafter Braun).
With regards to claim 16, Iwamoto, as combined with Koehler, teaches the inking system of claim 1.  
However, Iwamoto, as combined with Koehler, is silent regarding wherein the sensor is configured to measure a width of the nip area, the width extending between the inking cylinder and the etched cylinder.
Braun teaches a sensor (11; col. 9, lines 13-32) configured to configured to measure a width and/or length of the nip area, the width extending between a pair of rollers (col. 4, lines 17-47).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace one known type of filling level sensor (as taught by Iwamoto, as combined with Koehler) with another known type of filling level sensor as taught by Braun to measure the filing level continuously over the entire width and/or length of the roller nip. (col. 4, lines 17-47; Braun).
With regards to claim 17, Iwamoto, as combined with Koehler, teaches the inking system of claim 1.  
However, Iwamoto, as combined with Koehler, is silent regarding wherein the sensor is configured to measure the length of the nip area.
Braun teaches a sensor (11; col. 9, lines 13-32) configured to configured to measure a width and/or length of the nip area (col. 4, lines 17-47).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace one known type of filling level sensor (as taught by Iwamoto, as combined with Koehler) with another known type of filling level sensor as taught by Braun to measure the filing level continuously over the entire width and/or length of the roller nip. (col. 4, lines 17-47; Braun).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto et al. (US Publication 2006/0139417; hereinafter Iwamoto) in view of Koehler (US Publication 2001/0011512 A1), and further in view of Inoue (US Publication 20030000397).
With regards to claim 18, Iwamoto, as combined with Koehler, teaches the inking system of claim 1, wherein the ink outlet (see FIG. 1; Iwamoto) is arranged above the inking cylinder (21; the inking supply is arranged above cylinder 21 in the vertical direction) such that ink is dispensed downward onto the inking cylinder (FIG. 1; Iwamoto).  
However, Iwamoto, as combined with Koehler, is silent regarding the sensor is arranged tilted with respect to a vertical direction and toward the nip area.
Inoue teaches a sensor (10, 17) is arranged tilted with respect to a vertical direction toward the nip area (FIG. 1)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to rearrange the location of the sensor of Iwamoto, as combined with Koehler, to the arrangement as taught by Inoue with reasonable expectation of sensing the ink as originally intended. 

Response to Arguments
Applicant’s arguments, see Remarks pages 10-11, filed 06/27/2022, with respect to the rejection(s) of the claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Koehler as presented above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN D. MEIER can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        
/JENNIFER BAHLS/Primary Examiner, Art Unit 2853